         Case 2:18-cv-00031-LPR Document 54 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


DAVID LIBRACE                                                                    PLAINTIFF


v.                      Case No. 2:18-cv-00031-LPR-JTK


WELLS FARGO, NA                                                                DEFENDANT




                                        JUDGMENT
       Pursuant to the Order entered on June 23, 2020 it is considered, ordered, and adjudged

that Defendant’s Motion to Confirm Arbitration Award and for Entry of Judgment (Doc. 52) is

GRANTED, and judgment is entered for the Defendant in the amount of $26,842.90.

       IT IS SO ADJUDGED this 23rd day of June 2020.




                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
